DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-51, 56-57, and 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanney (U.S. PGPub. No. 20050267463) in view of Gelbart (U.S. PGPub. No. 20090131930).
Regarding claim 44, Vanney teaches:
A medical device system comprising: a shaft member comprising a first end portion and a second end portion, (Para. 0049; Fig. 2, catheter 22, straight section 32, second curved section 36)
an elongate portion of the shaft member extending between the first end portion and the second end portion of the shaft member; (Para. 0049; Fig. 2, first curved section 34)
and a structure comprising a plurality of elongate members (Para. 0053; Fig. 2, sensing limbs 30a-30b)
…each elongate member of the plurality of elongate members comprising a proximal end portion, a distal end portion, and an intermediate portion between the proximal end portion and the distal end portion along a length of the elongate member, (Para. 0058; transition section 38, cap 47, section between cap and transition section read as intermediate portion)
the proximal end portion of each elongate member of the plurality of elongate members fixedly coupled to the second end portion of the shaft member, (Para. 0053; transition section 38 connected to curved section 36)
the intermediate portion of each elongate member of the plurality of elongate members…and the structure selectively moveable between: a delivery configuration in which the structure is sized for delivery through a bodily opening leading to a bodily cavity, (Para. 0057; Fig. 3A)
and an expanded configuration in which the structure has an enlarged size as compared to a corresponding size of the structure in a state in which the structure is in the delivery configuration, (Para. 0060; Fig. 5B, deployed state)
wherein the medical device system is configured, during a movement from the delivery configuration to the expanded configuration: a) to cause, for each elongate member of the plurality of elongate members, relative movement between a region of the distal end portion of the elongate member and a region of the proximal end portion of the elongate member to position the region of the distal end portion of the elongate member adjacent the region of the proximal end portion of the elongate member to cause the intermediate portion of the elongate member to form a loop, (Para. 0053; Fig. 2, sensing limbs 30a, 30b create a loop, wherein cap 47 is adjacent to transition section)
the loops formed by the at least the intermediate portions of the elongate members of the plurality of elongate members circumferentially 2Application No. 16/521,732Attorney Docket No. KARD-0004US4A2 arranged about an axis in a state in which the structure is in the expanded configuration, (see annotated Fig. 2 below)
and b) to cause, during at least part of the relative movement between the region of the distal end portion of the elongate member and the region of the proximal end portion of the elongate member, the distal end portion of each elongate member of at least some elongate members of the plurality of elongate members to rotate relative to the axis, the rotation of the distal end portion of the elongate member including relative rotational movement between the distal end portion of the elongate member and the proximal end portion of the elongate member. (Para. 0053, 0077; Fig. 2)

    PNG
    media_image1.png
    558
    514
    media_image1.png
    Greyscale

Vanney teaches ablation capabilities, but does not explicitly disclose a plurality of transducer elements.
In related ablation art, Gelbart teaches:
and a plurality of transducer elements, (Para. 0088, 0090; Fig. 2 transducer elements 206)
the intermediate portion of each elongate member of the plurality of elongate members comprising a respective group of transducer elements of the plurality of transducer elements, (Para. 0088, 0090; Fig. 2, transducer elements 206)
Therefore, it would have been obvious to one of ordinary skill in the art before time of invention to have substituted the electrodes of Vanney with the plurality of transducers taught by Gelbart in order to provide the same effective result of providing ablation to target tissue.
Regarding claim 45, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during at least part of the movement from the delivery configuration to the expanded configuration, to cause the regions of the distal end portions of the plurality of elongate members to move along parallel paths. (Vanney, Para. 0053, 0077; Fig. 2, ablation web keeps sensing limbs 30a, 30b parallel)
Regarding claim 46, the Vanney/Gelbart combination teaches:
The medical device system of Claim 45, (described above)
wherein each of the parallel paths comprises an arcuate path. (Vanney, Para. 0053, 0077; Fig. 2)
Regarding claim 47, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during at least part the movement from the delivery configuration to the expanded configuration, to cause the region of the distal end portion of at least a first elongate member of the plurality of elongate members to move along a path on a spatial plane coincident with the axis to cause the region of the distal end portion of the first elongate member to be positioned adjacent the region of the proximal end portion of the first elongate member. (Para. 0077; Fig. 2, cap 47 is close to transition area 38)
Regarding claim 48, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during the movement between the delivery configuration and the expanded configuration, to cause the region of the distal end portion of at least a first elongate member of the plurality of elongate members to move along a path on a spatial plane coincident with a longitudinal axis of the shaft member to cause the region of the distal end portion of the first elongate member to be positioned adjacent the region of the proximal end portion of the first elongate member. (Vanney, Para. 0077; Fig. 2, cap 47 is close to transition area 38)
Regarding claim 49, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein, in the state in which the structure is in the expanded configuration, each loop surrounds a volume of space exclusive of any part of the shaft member. (Vanney, see annotated Fig. 2 below)

    PNG
    media_image2.png
    558
    514
    media_image2.png
    Greyscale

Regarding claim 50, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein each loop formed by the intermediate portion of each elongate member is open in a space between the region of the distal end portion of the elongate member and the adjacent region of the proximal end portion of the elongate member. (Vanney, Fig. 2, open space between cap 47 and transition section 38)
Regarding claim 51, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein the loop formed by the intermediate portion of each elongate member of the at least some elongate members of the plurality of elongate members assumes a skewed orientation relative to the proximal end portion of the elongate member in the state in which the structure is in the expanded configuration. (Vanney, Fig. 2, curve of sensing limbs read as skewed from transition section 38; read as broadly as claimed, skewed orientation can be any orientation that is unaligned with transition section 38)
Regarding claim 56, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein at least the intermediate portions of at least three elongate members of the plurality of elongate members extend in a direction along a longitudinal axis of the shaft member in a state in which the structure is in the delivery configuration. (Vanney, Para. 0057; Fig. 3A, when deployed from the introducer, the device is moved along the longitudinal axis of the shaft)
Regarding claim 57, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein each elongate member of the plurality of elongate members comprises a front surface and a back surface opposite across a thickness of the elongate member from the front surface of the elongate member, (Vanney, see annotated Fig. 13 below)
and wherein…the plurality of elongate members are arranged front surface-toward-back surface in a stacked array in a state in which the structure is in the delivery configuration. (Vanney, see annotated Fig. 13 below)

    PNG
    media_image3.png
    301
    419
    media_image3.png
    Greyscale

Vanney does not explicitly disclose at least three elongate members of the plurality of elongate members. However, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified Vanney and incorporate a third elongate member, since it would be a mere duplication of parts and would provide the same result of ablating target tissue. In re Harza, 274 USPQ 378.	
Regarding claim 59, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein at least one transducer element in at least one group of the respective groups of transducer elements is activatable to transmit energy sufficient for tissue ablation. (Gelbart, Para. 0084, 0090)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the electrodes of Vanney with the plurality of transducers taught by Gelbart in order to provide the same effective result of providing ablation to target tissue.
Regarding claim 60, the Vanney/Gelbart combination teaches the medical device system of Claim 44 (described above). There does not appear to be any disclosed criticality for the elliptical shape, and circular shape of Vanney provides the same function. Pending a statement of criticality, the recited elliptical shape in the state in which the structure is in the delivery configuration does not patentably distinguish over that of the shape of Vanney.
Regarding claim 61, the Vanney/Gelbart combination teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured to cause, during the at least part of the relative movement between the region of the distal end portion of the elongate member and the region of the proximal end portion of the elongate member, the distal end portion of each elongate member of the at least some elongate members of the plurality of elongate members to rotate about the axis. (Vanney, Para. 0062; Fig. 2)

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Vanney/Gelbart combination in further view of Redmond (U.S. Patent No. 5245987).
Regarding claim 52, the Vanney/Gelbart combination teaches the medical device system of Claim 51 (described above). The Vanney/Gelbart combination further teaches a skewed orientation of the loop, but does not explicitly disclose the skewed orientation being due to a twist. 
In related retractable tissue treatment art, Redmond teaches a skewed orientation of an elongate member being twisted (Col. 2, lines 42-45; Fig. 1 and 6, blades 16). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Vanney/Gelbart combination based on the teachings of Redmond to a twisted portion in the elongate member in order to automatically fan out the elongate members in a desired configuration (Redmond, Col. 2, lines 54-61).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Vanney/Gelbart combination in further view of Silwa (U.S. PGPub. No. 20020173784).
Regarding claim 58, the Vanney/Gelbart combination teaches the medical device system of Claim 44 (described above). The Vanney/Gelbart combination does not explicitly disclose the transducer elements being individually activatable. 
In related ablation device art, Silwa teaches wherein the transducer elements in at least one group of the respective groups of transducer elements are individually activatable (Para. 0146). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Vanney/Gelbart combination based on the teachings of Silwa to incorporate individually activatable electrodes in order to target tissue at selective points of the catheter. 
Allowable Subject Matter
Claim 53-55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner has cited Vanney as the most pertinent prior art reference, which teaches a similar expandable ablation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein the intermediate portion of a first elongate member of the plurality of elongate members crosses the intermediate portion of a second elongate member of the plurality of elongate members in the state in which the structure is in the expanded configuration” and “wherein the loop formed by the intermediate portion of a first elongate member of the plurality of elongate members crosses the loop formed by the intermediate portion of a second elongate member of the plurality of elongate members in the state in which the structure is in the expanded configuration” in claims 53 and 54. The identified prior art describes two loops, but does not describe the elongate members crossing each other, as claimed by the applicant. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794